Citation Nr: 1225201	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-28 063A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg condition. 

2.  Entitlement to service connection for a bilateral hip condition

3.  Entitlement to service connection for a back condition with radiculopathy.

4.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from May 1987 to May 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2007 and January 2008 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a January 2012 rating decision, the RO noted that the Veteran had been approved for Social Security Administration (SSA) disability benefits.  Unfortunately, no effort appears to have been made to obtain the SSA records.  As such, because they may be relevant to the claim on appeal, the SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


